Citation Nr: 9924013	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  97-27 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected patellofemoral syndrome of the right knee, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected patellofemoral syndrome of the left knee, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for the service-
connected low back disability, currently evaluated as 20 
percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from June 1986 to 
March 1990 and January 1991 to February 1991.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a February 1997 decision of the RO.  

The veteran claims that he is entitled to service connection 
for hearing loss.  However, this issue has not been developed 
for appellate review and is referred to the RO for 
appropriate development.  



REMAND

The veteran contends, in essence, that his service-connected 
patellofemoral syndrome of the right and left knees and 
chronic low back syndrome are severe enough to warrant 
increased ratings.  

On a VA joints examination in May 1998, the veteran was 
reported to have bilateral knee and low back pain.  Previous 
EMG and nerve conduction studies that had been performed 
approximately a year before were reported to reveal some 
subtle disc level type radicular symptoms.  The veteran was 
reported to have undergone an MRI; however, records 
pertaining to this examination are not of record.  It was 
also reported that radiographs of the knees and lumbar spine 
were requested by the examiner; however, such x-ray studies 
are not of record.  The veteran was diagnosed with bilateral 
patellofemoral syndrome, with question of posterolateral 
corner injury of the left knee, and mechanical low back pain.  
It was reported that an L4 hemangioma, which may have been 
contributory to the veteran's back symptoms, was currently 
being evaluated.  However, such an evaluation is not of 
record.  

The veteran's claims of entitlement to an increased rating 
are well grounded in that they are not inherently 
implausible.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  
VA therefore has a duty to assist him in developing the facts 
pertinent to his claims.  See 38 U.S.C.A. § 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.159 (1998); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992); Littke v. Derwinski, 
1 Vet. App. 90 (1990).  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
examiner should determine whether an affected joint exhibited 
weakened movement, excess fatigability or incoordination.  
These determinations were to be expressed in terms of 
additional range of motion lost due to any pain, weakened 
movement, excess fatigability or incoordination.  Id.; See 
also 38 C.F.R. §§ 4.40, 4.45 (1998).  The most recent VA 
examination of record has not specifically fulfilled these 
requirements in regard to the service-connected disabilities.  

Accordingly, the case must be REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all health 
care providers who have treated him for 
his service-connected patellofemoral 
syndrome of the right and left knees and 
chronic low back syndrome since January 
1998.  Thereafter, the RO should obtain 
legible copies of all records from any 
identified treatment source not currently 
of record.  Once obtained, all records 
must be associated with the claims 
folder.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of the service-connected 
patellofemoral syndrome of the right and 
left knees and chronic low back syndrome.  
The claims folder must be made available 
to the examiner prior to the examination.  
All indicated tests must be performed and 
the examination must include complete 
range of motion testing of the knees and 
spine.  In addition to noting the range 
of motion of the knees and spine, the 
examiner should indicate whether there is 
any pain, weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss of the 
knees and spine due to any of the 
following:  (1) pain on use, including 
flare-ups; (2) weakened movement; (3) 
excess fatigability; or (4) 
incoordination.  These determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss.  The examiner should also portray 
the degree of additional range of motion 
loss due to pain on use or during flare-
ups.  In addition, the examiner should 
specifically comment as to whether the 
veteran has intervertebral disc syndrome 
and, if so, the degree of its severity.  
The examiner should also comment as to 
whether the veteran has recurrent 
subluxation or lateral instability of the 
left and right knees and, if so, whether 
it is slight, moderate or severe in 
degree.  

3.  After completion of all requested 
development, the RO should again review 
the veteran's claims on the basis of all 
the evidence of record.  This should 
include reviewing, and responding to, the 
recently submitted records.  If any 
action taken remains adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case.  They should then 
be afforded a reasonable opportunity to 
respond thereto.  

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  

The purpose of this remand is to obtain additional 
information concerning the case.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


